Citation Nr: 1611984	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service-connected compensation for a dental disability, to include Temporomandibular Joint Dysfunction (TMJ).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty (ACDUTRA) from February 1986 to February 1990, followed by a period of inactive duty (INACDUTRA) with the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2010, the Veteran testified during a Board hearing before the undersigned Acting Veteran's Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims folder. 

The Board remanded the Veteran's claim in May 2012 and August 2014.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's claims of entitlement to service connection for cervical whiplash injury and lumbar spine implant stimulator nerve damage were granted in a February 2015 rating decision.  As the Veteran has not appealed the ratings or effective dates assigned to these disabilities, the claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Board has recharacterized the issue on appeal to more broadly encompass entitlement to service connection for a dental disability, to include TMJ, and note that the appeal is for service-connected compensation (as opposed to service connection for medical treatment only).  

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.



FINDING OF FACT

The Veteran is not shown by the probative evidence of record to have a dental disability for which compensation is payable, and she has not been shown by the probative evidence of record to have sustained a dental injury during service.


CONCLUSION OF LAW

The criteria for service-connected compensation for a dental disability are not met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim. Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008. See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Of particular importance, in Dingess/Hartman, the Court held that the VCAA notification must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in August 2006, which informed the Veteran of the types of evidence needed to substantiate her claim, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that she provide any information or evidence in her possession that pertained to such claim.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.  

VA's duty to assist has also been satisfied. The claims file contains the Veteran's service and post-service treatment records and a VA examination dated in November 2014, with an examination addendum dated July 2015.  Additionally, the claims file contains the Veteran's statements and testimony in support of her claim.  The Veteran has not referenced any outstanding records that she wanted VA to obtain or that she felt were relevant to her claim that have not already been associated with the claims folder.

Review of the examination report shows that the VA examiner reviewed the pertinent evidence of record, performed a comprehensive physical examination, provided clinical findings detailing the results of the examination and an opinion that the Veteran does not have a diagnosis of TMJ.  In the July 2015 addendum, the examiner provided a detailed rationale to explain why the Veteran's TMJ-like symptomatology is not the result of any incident, injury or disease during service, to include a motor vehicle accident (MVA).  Accordingly, the examination reports, taken as a while, are adequate upon which to base a decision in this case.

As noted above, in September 2010, the Veteran was afforded a Board hearing. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ)/AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board finds that the hearing was generally held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion by the Veteran or her service organization representative that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. Moreover, the Veteran's submissions and statements, as well as those of her representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on those details. Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2015). See Bryant v. Shinseki at 498.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2014); see also 38 C.F.R. § 3.1(d) (2015).  The term "active military, naval, or air service" includes active duty; any period of active duty training (ACDUTRA), during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).    

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may only receive treatment, and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161 (2015).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150 (2015).  These disabilities are chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible where the lost masticatory surface cannot be restored by suitable prosthesis, and when the bone loss is a result of trauma or disease, but not the result of periodontal disease. 
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015).

Under 38 U.S.C.A. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment, as provided in 38 C.F.R. § 17.161.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran asserts that she has TMJ as a result of an MVA that occurred in August 1987 during active duty service, when she says that she experienced jaw cracking and locking in an open or shut position.  She claims that she has experienced symptoms of the disorder ever since.  She says that, although she was treated at a private hospital for other now-service-connected injuries sustained during the MVA  (including a cervical spine injury, which has since been service-connected), and was provided with prescription pain medication, the hospital did not provide her with any treatment records.  

As an initial matter, the Veteran's service treatment records are negative for any complaints or symptoms suggestive of a dental disorder or TMJ, including pain on motion of the jaw, limited temporomandibular motion or locking of the jaw.  Treatment reports show that, in June 1986, more than a year before her 1987 MVA, the Veteran was seen by the ship medical department for complaints of a sore neck and lower jaw bone.  The examination was negative for bruising and pain on palpation and flexion; there were no abnormalities.  The diagnosis was soft tissue trauma to neck and lower jaw; the Veteran was given pain medication for three days, told to apply heat and exercise the jaw, and return for follow up as needed.  Although the treatment note shows that she was also advised to see the dentist, there is no indication that she did so.  Rather, treatment records show that during several dental examinations, including one from April 1988 and at separation in February 1990, there were no findings of a jaw or dental disorder or defect.  While the separation examination noted the occurrence of the August 1987 MVA and the Veteran's report of having experienced cervical whiplash, physical findings were negative and there was no mention of TMJ or any other dental disorder, either by the examiner or the Veteran.  

Moreover, there was no record of a dental examination in, or in close proximity to, August 1987, despite the Veteran's contention that she was treated by the ship dentist shortly after the MVA.  A letter from the hospital in response to VA's request for records shows that she was "present" at the hospital in June 1988 (nearly a year after she claims to have been treated), but all records have since been destroyed.  Her post-service Navy Reserve treatment records, several annual physicals, are also negative for symptoms, treatment or a diagnosis of TMJ or any other dental disability.  Other than having multiple fillings, her dental examinations were always deemed "acceptable."

The first evidence of record indicating possible TMJ is a treatment record from the Cheyenne, Wyoming, VA Medical Center (VAMC), dated in January 1998, during the Veteran's period of INACDUTRA service.  It shows that she was given a TMJ bilateral open and closing mouth examination.  However, x-rays of the temporomandibular joint were unremarkable.  The finding was appropriate translation of the mandibular condyles with respect to the temporal fossae bilaterally, no osseous abnormality identified.   During a periodic physical examination in January 2005, the Veteran wrote on the examination report that she had been treated for TMJ in the summer of 2004.  Although the statement was signed by the medical officer, other than her own self-report, there are no treatment reports or other probative evidence of such treatment.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  

In October 2009, the Veteran testified during a hearing before a Decision Review Officer at the Waco RO.  She said that she first began to have "problems with TMJ" during her first WESTPAC deployment on the USS PRAIRIE in 1987, when she was eating steak and her jaw became locked in the open position.  She said that the MVA occurred prior to deployment, but said that when she returned to the ship following private hospital treatment for her neck and back, the ship's hospital corpsman did not examination her and instead, put her on four days of bedrest (presumably for the spinal injuries she sustained in the MVA, for which service connection has been granted).  She said that, shortly after the accident, she was examined by a ship dentist, who diagnosed her with TMJ, as well as bruxism (teeth grinding) and gave her a mouth night guard.  She said that she did not receive treatment for TMJ until after military service, at the VAMC, where she received physical therapy for both whiplash and TMJ (she averred that she was told that the two disorders are related).  

In October 2014, the Veteran was afforded a VA dental examination.  She reported that she experienced constant pain in the right and left temporomandibular joints.  On physical examination, her range of motion for lateral excursion was greater than 4 mm, with no objective evidence of painful motion.  Her range of motion for opening mouth was greater than 40 mm, without objective evidence of pain.  Range of motion after repetitive testing yielded the same measurements, without objective evidence of additional limitation of range of motion, functional loss, functional impairment or TMJ.  All ranges of motion were within normal limits.  The examiner did, however, note that the Veteran had clicking or crepitation of the temporomandibular joints or soft tissues bilaterally.  However, there were no other pertinent physical findings, complications, conditions, signs and/or symptoms.   He opined that the Veteran did not currently have, and had never previously had, a temporomandibular joint disorder.

As noted above, because the examiner did not provide an explanation for his findings, the claim was remanded to obtain an addendum opinion.  In a July 2015 addendum, the clinician opined that the Veteran did not have a current diagnosis of TMJ and that it was less likely than not that her claimed TMJ disorder incurred in, or was caused by, the claimed in-service injury, event, or illness, to include the 1986 soft tissue injury or the 1987 MVA.  He explained that her 1986 enlistment report was negative for a history or physical finding of TMJ.  Although she had been treated in June 1986 for a complaint of soreness of the lower jawbone and an assessment of soft tissue trauma to neck and lower jaw, subsequent progress notes were negative for any continuing symptoms.  He opined that, although the Veteran reported subjective complaints of pain in both the left and right temporomandibular joints, with objective findings of clicking and crepitation, there was no objective evidence of painful motion or limitation in range of jaw motion.  He opined that she did not have a current diagnosis of TMJ.  

Based on a review of the evidence of record, the Board concludes that the Veteran does not have a compensable dental disability.  Although she claims to have a diagnosis of TMJ that originated during active duty service, she has failed to provide any competent or probative evidence showing that she currently suffers from any of the disabilities included under 38 C.F.R. § 4.150.  Rather, as noted above, her service medical and dental treatment records are void of evidence that she sustained a mouth or jaw injury resulting in a chronic dental disorder.  Accordingly, service connection for a dental disorder, to include TMJ, is not warranted.

In addition to the medical evidence of record, the Board has also considered the written statements and testimony of the Veteran, as well as her husband, during the Decision Review Officer and Board hearings.  The Court has held that a claimant is competent to attest to factual matters of which he or she has first-hand knowledge (see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)), and is competent to report what comes to him or her through his or her senses.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, there is no evidence that either the Veteran or her husband has the medical knowledge or training that would permit either to diagnose, or determine the etiology of a dental condition manifested by clicking of the temporomandibular joints without objective evidence of painful or limited range of motion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but is not competent to diagnose more complex medical questions).  As such, although the Board acknowledges the Veteran's sincere belief that her current condition is the result of military service, her statements and testimony in this regard are not deemed competent.  

Accordingly, the Board concludes that the most probative evidence of record is against the Veteran's claim of entitlement to service connection for a dental disorder, to include TMJ.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt-doctrine.  However, as the preponderance of evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service-connected compensation for a dental disability, to include TMJ, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


